Citation Nr: 1454125	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-18 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) with chronic dislocations of the right shoulder.

2.  Entitlement to an initial rating in excess of 10 percent for DJD, residual of left knee fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to March 1985.

These matters come to the Board of Veterans' Appeals (Board) on appeal from March 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In April 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).

By way of background, the Veteran filed a claim of entitlement to service connection for multiple disabilities in October 2009.  In a March 2010 rating decision, the RO granted service connection for DJD, residual of left knee fracture, but denied the Veteran's claims for service connection for chronic dislocations of the right shoulder, chronic dislocations of the left shoulder, chondromalacia of the right knee, a chronic disability of the right ankle, and pseudofolliculitis barbae.  Following a VA examination, the RO issued another rating decision in September 2010 in which it granted service connection for DJD with chronic dislocations of the right shoulder and DJD with chronic dislocations of the left shoulder; denied service connection for a chronic disability of the right ankle; deferred its decision regarding the Veteran's claimed right knee disability; continued the evaluation for the Veteran's service-connected left knee disability; and addressed various other claims.  The RO's denial of service connection for a right knee disability was continued in October 2010.

In November 2010, the Veteran submitted a notice of disagreement in which he requested the following: (1) service connection for a right knee disability; (2) service connection for a right ankle disability; (3) increased ratings for bilateral shoulder disabilities; and (4) an increased rating for his left knee disability.  In an October 2011 statement, the Veteran withdrew his appeal of claims concerning his right knee and right ankle.  Thereafter, he indicated in a July 2012 substantive appeal (VA Form 9) that he only wished to appeal his ratings for his right shoulder and left knee disabilities, which are the only matters that are presently before the Board.


FINDINGS OF FACT

1.  For the period on appeal, the record does not reflect that the Veteran's right shoulder motion was only possible to shoulder level nor does it show that the Veteran has experienced any impairment of the humerus, clavicle, or scapula.
 
2.  The Veteran's left knee disability has resulted in symptoms such as painful motion, but has not resulted in flexion limited to 60 degrees or less, limited extension, ankylosis, recurrent subluxation or lateral instability, a meniscal condition, impairment of tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  For the period on appeal, the criteria for a rating in excess of 10 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2014).

2.  For the period on appeal, the criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.21, 4.59, 4.71a, Diagnostic Code 5228 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Pursuant to VA's duty to provide proper notice prior to an initial unfavorable decision on a claim, the RO provided adequate notice of the information needed regard to substantiate the Veteran's claim for increased ratings in October 2009.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notwithstanding this finding, the evidence shows that the issue on appeal did not stem from an application for benefits; rather, it stemmed from the Veteran's disagreement with initial disability ratings assigned in March 2010 and September 2010 rating decisions.  Thus, because the underlying claim-the award of service connection-was granted, further notice as to downstream questions is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

With regard to VA's duty to assist in the development of a claim, VA associated with the Veteran's claims file his service treatment records (STRs) and VA treatment records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  With regard to VA's duty to provide an examination or obtain a medical opinion, VA provided examinations and obtained opinions in August 2010, and November 2011.  38 U.S.C.A. § 5103A(d).

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal, and the VLJ and the Veteran's representative solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Additionally, the record reflects that additional VA treatment records were associated with the claims file following the issuance of the most recent Statement of the Case (SOC).  However, review of these records reveals that the documents that are relevant to the issue on appeal are cumulative and/or redundant of evidence that was already of record when the most recent SOC was issued in June 2012.  Accordingly, appellate adjudication may proceed.  See 38 C.F.R. § 20.1304(c) (2014).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claims

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2014).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2014).    

As per 38 C.F.R. §  4.71a, Diagnostic Code 5003, degenerative arthritis is to be evaluated on the basis of limitation of motion as per the diagnostic codes for the specific joint or joints.  Id.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned where there is x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Id.  For the purpose of rating disability due to arthritis, the shoulder and knee are considered major joints.  38 C.F.R. § 4.45(f).



A.  Right Shoulder Disability

By way of background, the RO granted service connection for a right shoulder disability and assigned a 10 percent rating, effective October 1, 2009, in a September 2010 rating decision.

The normal range of motion of the shoulder is forward elevation (flexion) to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The Veteran has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201, for limitation of motion of his right shoulder.  Under Diagnostic Code 5201, a 20 percent rating is warranted for limitation of motion of both the major and minor arm when motion is only possible to the shoulder level.  When motion is to midway between the side and shoulder level, a 20 percent evaluation is assigned for the minor arm, while a 30 percent rating is assigned for the major arm.  When motion is limited to 25 degrees from the side, a 30 percent rating is assigned for the minor arm, while a 40 percent rating is assigned for the major arm.  38 C.F.R. § 4.71a.

As the record reflects that the Veteran is right-handed, the Board will use assess whether the Veteran is entitled to an increased rating for limitation of motion of his major arm.

During an August 2010 VA examination, the Veteran reported that his right shoulder did not "set up right" and that he experienced daily pain that interfered with his sleep.  He reported pain with overhead activity and instability of the right shoulder, which interfered with his activities of daily living with regard to overhead lifting, sleeping, and chronic pain.  He did not use an assistive device and denied having any flare-ups.

The August 2010 examiner reported a diagnosis of degenerative joint disease with chronic dislocation and noted that x-rays showed degenerative change of the acromioclavicular (AC) joint with ring osteophytes around the humeral head and flattening of the humeral head.  The Veteran demonstrated internal and external rotation to 90 degrees without pain, abduction to 160 degrees without pain, and flexion to 180 degrees without pain.  The Veteran's range of motion was not additionally limited following repetitive use, there was no impingement, and his strength was intact.  The examiner reported abnormal stability testing.

The report of a November 2011 VA examination documents the Veteran's report of flare-ups that impacted the function of his right shoulder.  Specifically, he reported having difficulty lifting his right arm and with overhead action.  Range of motion testing revealed flexion to 120 degrees with objective evidence of painful motion at 120 degrees, and abduction to 120 degrees with objective evidence of painful motion to 120 degrees.  The Veteran was able to perform repetitive-use testing and demonstrated flexion and abduction to 120 degrees after three repetitions.  Overall, the examiner found that the Veteran did not demonstrate additional limitation in range of motion following repetitive-use testing.  Additionally, the Veteran was negative for localized tenderness, guarding of the shoulder, and ankylosis.  The examiner also noted the following: the Veteran demonstrated normal strength in shoulder abduction and forward flexion; he was negative for a history of recurrent dislocation (subluxation) of the glenohumeral joint; he did not demonstrate an AC joint condition or any other impairment of the clavicle or scapula; he has not had a total shoulder joint replacement; and he did not have any scars related to his condition.  The examiner did note, however, that the Veteran demonstrated functional loss and/or functional impairment because he demonstrated less movement than normal, excess fatigability, and pain on movement.  In addition, he had a positive Hawkins' impingement test, which may signify rotator cuff tendinopathy or tear, and the examiner noted a history of mechanical symptoms such as clicking and catching.  Notably, the examiner reported that the Veteran's shoulder condition did not impact his ability to work.

Based on the foregoing, the Board finds that a rating in excess of 10 percent is not warranted because the evidence does not show that motion is only possible to the shoulder level, or the motion is only possible to midway between the side and shoulder level, or that motion is limited to 25 degrees from the side.  Additionally, the Board finds that the schedular criteria set forth in Diagnostic Codes 5200, 5202, and 5203 are not applicable because the evidence fails to show ankylosis of the scapulohumeral articulation, impairment of the humerus, or impairment of the clavicle and scapula.

The Board has considered the Veteran's reports of chronic pain and used this symptom as a factor in assigning his rating to the extent that his pain has resulted in functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 36 (2011) ("[P]ain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Pain in . . . a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.").  In addition, because the Veteran has a compensable rating for his disability, the Board finds that he has been compensated appropriately for any reported painful motion and an additional rating is neither warranted under 38 C.F.R. § 4.59 and Diagnostic Code 5003 nor is it permitted under 38 C.F.R. § 4.14, as the assignment of an additional rating would constitute pyramiding.

Overall, the Board finds that a rating of 10 percent for a right shoulder disability is warranted for the period on appeal.  There is no doubt to be resolved in this case, as the preponderance of the evidence is against any higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Left Knee Disability

By way of background, the RO granted service connection for a left knee disability and assigned a 10 percent rating, effective October 1, 2009, in a March 2010 rating decision.  The RO continued this rating in a September 2010 rating decision.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2014).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is assigned where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is assigned where knee flexion is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is assigned where knee extension is limited to 10 degrees, a 20 percent rating is warranted with extension is limited to 15 degrees, a 30 percent rating is warranted where extension is limited to 20 degrees, a 40 percent rating is assigned where knee extension is limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted where there is slight recurrent subluxation or lateral instability, a 20 percent rating is warranted where there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted where there is severe recurrent subluxation or lateral instability.

VA treatment records dated August 2010 indicate that the Veteran demonstrated mild degenerative changes involving the medial joint space, patellar spurring, and vascular calcifications.  The Veteran did not demonstrate effusion.  The Veteran's treatment records also include the report of an August 2010 VA examination.  In this report, an examiner reported that x-rays of the Veteran's knees showed degenerative change at the medial joint line.  The report also indicates the following: the Veteran had very rare, intermittent pain; his disability did not affect his activities of daily living; he did not use an assistive device; and he was negative for tenderness, crepitus, and flare-ups.  The Veteran demonstrated a range of motion from 0 to 140 degrees without pain, and his range of motion was not additionally limited following repetitive use.  The Veteran's Lachman test, drawer test, and varus and valgus stress tests were normal.  His McMurray test was negative.

May 2011 VA treatment records document the Veteran's report of pain with swelling, indicate that he demonstrated mild intermittent symptoms, and indicate that he limped when walking.  Also in May 2011, VA fitted the Veteran with a neoprene sleeve that, according to July 2013 VA treatment records, was necessary to correct for pain and instability of the knee.  

In the report of a November 2011 examination, a VA examiner documented the Veteran's report that flare-ups impact the function of his knee and/or lower leg and that these episodes cause difficulty in walking for prolonged periods or using stairs.  During range of motion testing, the Veteran demonstrated flexion to 90 degrees with painful motion at 90 degrees, and no limitation of extension.  After three repetitions, he demonstrated the same range of motion.  The examiner reported that the Veteran had functional loss and/or functional impairment of the knee and lower leg, which consisted of pain on movement, and demonstrated tenderness or pain to palpation.  He demonstrated normal muscle strength, anterior stability, posterior stability, and medial-lateral stability.  The examiner noted that the Veteran did not have a history of recurrent patellar subluxation/dislocation and there was no evidence of such upon examination.  He was also negative for "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, other tibial and/or fibular impairment, meniscal conditions, total knee joint replacement, and scars related to his left knee disability.  Again, it was reported that the Veteran did not use an assistive device as a normal mode of locomotion.  The examiner concluded that the Veteran's knee and/or lower leg conditions did not impact his ability to work.

VA treatment records dated September 2013 indicate that the Veteran was negative for clubbing, cyanosis, or edema at that time.

Here, the evidence shows that the Veteran has demonstrated flexion to 90 degrees and no limitation of extension, and thus, a rating in excess of 10 percent for limitation of motion is not warranted under the schedular criteria for any period on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  The Board has considered whether the Veteran is entitled to a rating for recurrent subluxation or lateral instability under Diagnostic Code 5257 in light of a VA clinician's report that the Veteran has made use of a knee brace since 2011 to correct for pain and instability, but finds that the November 2011 examiner's report that the Veteran's medial-lateral stability was normal and that there is no evidence or history of recurrent patellar subluxation/dislocation indicates that a rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability is not warranted.  Additionally, the Board notes that the evidence fails to show that the following diagnostic codes are applicable in the present case: 5256 (ankylosis of the knee); 5258 (dislocated semilunar cartilage); 5259 (symptomatic removal of semilunar cartilage); 5262 (impairment of tibia and fibula); and 5263 (genu recurvatum).

In addition, the Board finds that because the Veteran has a compensable rating for his disability for the entire period on appeal, he has been compensated appropriately for any reported limitation of motion due to pain and an additional rating is neither warranted under 38 C.F.R. § 4.59 and Diagnostic Code 5003 nor is it permitted under 38 C.F.R. § 4.14, as the assignment of an additional rating would constitute pyramiding.  See Mitchell, 25 Vet. App. at 36.

Overall, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the period on appeal.  There is no doubt to be resolved in this case, as the preponderance of the evidence is against any higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.

C.  Additional Considerations

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the manifestations of the Veteran's right shoulder and left knee disabilities, which has been productive of symptoms such as pain and limitation of motion-manifestations that are all contemplated by the rating criteria.  Thus, the criteria are adequate to evaluate these disabilities and referral for consideration of an extraschedular rating is not warranted.

The Board acknowledges that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See generally Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board finds, however, that the present case does not present an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Additionally, as the Veteran reported during his April 2013 hearing that he was working, consideration of the Veteran's entitlement to a total disability rating is not warranted under Rice v. Shinseki, 22 Vet. App. 447 (2009).




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 10 percent for DJD with chronic dislocations of the right shoulder is denied.

Entitlement to a rating in excess of 10 percent for DJD, residual of left knee fracture, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


